internal_revenue_service department of the treasury washington dc coniact person in referance ta date op e ep t jul sin attn legend church c order a entity f committee d directory b plan x u o w o t u o n o h b province state a dear this fetter is in response to a ruling_request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative concerning whether plan x qualifies as a church_plan within the meaning of sec_414 of the internal_revenue_code code the following facts and representations have been submitted on your behalf entity f was incorporated in by order a a religious congregation which was founded under the auspices of church c order a incorporated entity f for the purpose of organizing a college or university for the education of women for the promotion of learning and for general educational_purposes all in the context of order a's organizational philosophies and in a manner consistent with church c’s philosophies entity f was established as a nonprofit corporation under the laws of state a is listed and is operated exclusively for charitable and educational_purposes entity f in directory b and has been recognized as exempt from federal income_taxation under sec_501 of the code as an organization described in sec_501 of the code pursuant to article vi of the amendment to the articles of incorporation entity f is required to have five members at all times the members are to include i the leader of the b province of order a ii two or more members of order a or iii other individuals who are members of entity f’s board_of trustees a majority of entity f’s members at least three of entity f’s members are required to be members of order a authority for the management of entity f is vested in its board_of trustees each member of which is appointed by entity f’s members these requirements are designed to ensure that order a a congregation organized under the auspices of church c will retain influence over entity f article of the amended and restated by-laws bylaws of entity f also states that at least three of entity f’s members shall be members in good standing of order a and that the members shall elect entity f’s trustees annually article iv sec_1 of the bylaws provides that at least five trustees shall be members in good standing with order a and if any of such trustees cease to be a member of order a in good standing she shall cease to be a member of said board_of trustees and shall forfeit all claims she may have by reason of such membership article vii of the amendment to the articles of incorporation empowers the board_of trustees to contro manage and direct the business properties and affairs of entity f plan x which was established by entity f ts a qualified_plan under sec_401 of the code plan x was adopted effective date to provide retirement income to certain employees of entity f although committee d which administers plan x had been established in it did not operate as an administrative committee until date at which time plan x was amended to limit committee d’s membership to church c individuals committee d was empowered to serve as the plan x administrator pursuant to a board_of trustees resolution adopted date under the amendment committee d has the sole purpose of administering plan x and is provided with broad authority in connection with plan x committee membership is limited to church c individuals committee d is authorized al to construe plan x and resolve any ambiguities inconsistencies or omissions in plan x to establish rules for its administration to prepare and file reports with respect to plan x to appoint investment managers to invest funds held in plan x’s trust and exercise discretionary authority in a manner consistent with plan x in order to fulfill committee d's responsibilities under plan x the members of committee d who are appointed by entity f’s board_of trustees are the director of human resources of entity f the president of entity f and the vice president of financial affairs of entity f based on the foregoing facts and representations you request the following rulings plan x as amended is a church_plan within the meaning of sec_414 of the code plan x's church_plan status is effective for the plan_year beginning date and for all prior years sec_414 of the code defines the term church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 was added to the code by sec_1015 of the employee_retirement_income_security_act_of_1974 erisa public law 1974_3_cb_1 enacted date sec_1017 of erisa provides that sec_414 applied as of the date of erisa’s enactment however sec_414 was amended by sec_407 of the multiemployer pension_plan amendments act of public law to provide that sec_414 was effective as of date sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church ora convention or association of churches -4- sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of a ministry regardiess of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 states that if a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from tax under sec_501 fails to meet one or more of the requirements of this subsection and corrects its failure to meet such requirements within the correction_period the plan shail be deemed to meet the requirements for the year in which the correction was made and for all prior years sec_414 in pertinent part defines the term correction_period as the period ending days after the date of the mailing by the secretary of a notice of default with respect to the plan’s failure to meet one or more of the church_plan requirements in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of thé type described in sec_414 of the code in this case entity f is an organization described in sec_501 of the code which is exempt from federal_income_tax under sec_501 entity f is associated with church c by reason of sharing common religious bonds and convictions as evidenced by its listing in directory b any organization listed in directory b is considered associated with church c and its employees are deemed to be employees of church c also entity f is indirectly controlled by church c because entity f was established by order a which was founded under the auspices of church c if an organization is associated with church c and shares religious bonds with church c that organization’s employees are deemed to be church c employees in this case in view of the common religious bonds between church c and entity f the control of entity f by the trustees the connection of the trustees to church c through the organization and structure of entity f its inclusion in directory b and its actual activities the employees of entity f meet the definition of employee in sec_414 of the code and are deemed to be employees of a church or a convention or association of churches by virtue of being employees of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches accordingly pursuant to sec_414 and c of the code employees of entity f are deemed to be employees of church c and church c is deemed to be the employer of such employees for purposes of the church_plan rules having established that the employees of entity f are church employees the remaining issue is whether committee d is an organization controlled by or associated with a church or a convention or association of churches the principal purpose or function of which is the administration or funding of a plan within the meaning of sec_414 of the code committee d during the period date to the present has been controlled by and associated with church c by virtue of the control by and association of church c over order a and entity f during this period committee d has consisted of three members who are appointed by entity f’s board_of trustees all of whom are required to be members of church c specifically the members of committee d are the director of human resources of entity f the president of entity f and the vice president of financial affairs of entity f thus committee d is controlled by entity f which is controlled by order a which is an integral part of church c in this regard it has been submitted that plan x has been administered by committee d committee d performs any and all acts necessary in connection with the administration of plan x because the sole purpose and function of committee d is the administration of plan x committee d is controlled by and associated with a church or a convention or association of churches the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement -6- benefits for employees of entity f therefore committee d qualifies as an organization described in sec_414 of the code prior to date plan x was not administered by an organization whose principal purpose was the administration of a plan controlled by or associated with a church or a convention or association of churches however as provided under sec_414 of the code where a plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then the plan shall be deemed to meet the requirements of sec_414 for the year in which the correction is made and for all prior years because committee d was established by pian x’s amendment effective date and meets the requirements of sec_414 plan x is deemed to meet the requirements of sec_414 for all years since its inception based on the foregoing facts and representations we conclude that plan x as amended qualifies as a church_plan within the meaning of sec_414 of the code plan x's church_plan status is effective for the plan_year beginning date and for all prior years since its inception this letter expresses no opinion whether plan x satisfies the requirements for qualification under sec_401 of the code the determination whether a plan is qualified under sec_401 is within the jurisdiction of the appropriate key district_office of the internal_revenue_service these rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that they may not be used or cited by others as precedent in accordance with a power_of_attorney on file in this office the original of this ruling is being sent to your authorized representative sincerely yours aah cone sjloy joyce'e floyd chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose
